Childs, J.
The answer is bad. The first defense is clearly frivolous. The second defense is in the 'alternative, and relates-to personal transactions between plaintiff and defendant No - affidavits on the part of defendant denied this statement, while • the plaintiff presented affidavits showing the answer false in. every particular.
The motion should be granted overruling the first defense as-frivolous and striking out the answer and the whole thereof as sham, but with leave to the defendant to serve a new answer • in ten days after this order is served on him on payment of ten dollars costs of this'motion, and that if the defendant fail so to-do that the plaintiff have judgment thereon for the relief demanded in the complaint, with costs of this action, and ten dob - lars costs of this motion.